


110 HR 2980 IH: Internet Police Protection Act of

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2980
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to protect
		  individuals performing certain Federal and federally assisted functions, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Police Protection Act of
			 2007.
		2.Protection of
			 individuals performing certain Federal and federally assisted
			 functions
			(a)OffenseChapter
			 7 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					119.Protection of
				individuals performing certain Federal and federally assisted
				functions
						(a)Whoever knowingly
				makes restricted personal information about a covered official publicly
				available through the Internet shall be fined under this title and imprisoned
				not more than 5 years, or both.
						(b)It is a defense to
				a prosecution under this section that—
							(1)the defendant is a
				provider of Internet services and did not knowingly participate in the offense;
				or
							(2)the covered
				official gave permission to make the restricted personal information publicly
				available.
							(c)As used in this section—
							(1)the term restricted personal
				information means, with respect to an individual, the Social Security
				number, the home address, home phone number, mobile phone number, personal
				email, or home fax number of, and identifiable to, that individual;
							(2)the term
				covered official means—
								(A)an individual
				designated in section 1114;
								(B)a public safety officer for a public agency
				(including a court system), that receives Federal financial assistance, of an
				entity that is a State of the United States, the District of Columbia, the
				Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam,
				American Samoa, the Trust Territory of the Pacific Islands, the Commonwealth of
				the Northern Mariana Islands, and any territory or possession of the United
				States, an Indian tribe, or a unit of local government of that entity;
				or
								(C)a grand or petit juror, or other officer in
				or of any court of the United States, or an officer who may be serving at any
				examination or other proceeding before any United States magistrate judge or
				other committing magistrate;
								(3)the term public safety officer
				means an individual serving a public agency in an official capacity, with or
				without compensation, as a judicial officer, as a firefighter, as a chaplain,
				or as a member of a rescue squad or ambulance crew;
							(4)the term
				judicial officer means a judge or other officer or employee of a
				court, including prosecutors and corrections, probation, and parole officers;
				and
							(5)the term
				firefighter includes an individual serving as an official
				recognized or designated member of a legally organized volunteer fire
				department and an officially recognized or designated public employee member of
				a rescue squad or ambulance
				crew.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						119. Protection of individuals performing
				certain Federal and federally assisted
				functions.
					
					.
			
